Citation Nr: 0815926
Decision Date: 05/14/08	Archive Date: 06/26/08

Citation Nr: 0815926	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-28 272	)	DATE MAY 14 2008
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the right ankle, currently rated 10 percent 
disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder currently rated 50 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
September 1945. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in March 2003, June 
2004, and January 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey in which 
evaluations greater than 10 percent for the right ankle 
disability and 50 percent for PTSD were denied, respectively, 
and in which entitlement to TDIU was denied.

The veteran testified before the undersigned Veterans Law 
Judge in September 2006.  A transcript of the hearing is 
associated with the claims file.

In February 2007, the Board issued a decision that addressed 
the issues on appeal and denied them.  This decision must be 
vacated as will be explained below.


FINDING OF FACT

Relevant private medical records received in October 2006 and 
predating the Board's February 21, 2007 decision denying 
increased evaluations for traumatic arthritis of the right 
ankle and PTSD, and entitlement to TDIU were not considered 
in the Board's February 21, 2007 decision because they were 
not associated with the veteran's claims file until after the 
Board's February 21, 2007 decision was issued.


CONCLUSION OF LAW

Vacatur of the Board's February 21, 2007 decision on the 
issues of entitlement to increased evaluations for traumatic 
arthritis of the right ankle and PTSD, and entitlement to 
TDIU is warranted. 38 U.S.C.A. § 7104 (West 2002 & Supp. 
2007); 38 C.F.R. § 20.904 (2007).


VACATUR

Board decisions are to be based on the entire record in the 
proceeding and upon consideration of evidence and material of 
record and applicable provisions of law and regulation. Each 
Board decision shall contain a written statement of the 
Board's findings and conclusions and the reasons or bases for 
those findings and conclusions, on all material issues of 
fact and law presented on the record. 38 U.S.C.A. § 7104.

In September 2006 the veteran testified before the 
undersigned Veterans Law Judge.  During the hearing, the 
veteran and his representative requested 30 days to submit 
additional evidence.  The Veterans Law Judge granted the 
request.

In September 2006, the veteran's representative submitted a 
statement from the veteran's private treating physician 
concerning the veteran's employability, and a list of 
prescribed medications for his service-connected right ankle 
disability.  These records were received at the Board in 
October 2006, within 30 days of the hearing.  This evidence 
was not associated with the veteran's claims folder at the 
time of the February 2007 decision, but had been received at 
the Board.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. 20.904.  The Board's February 2007 
decision was not based on consideration of all the available 
evidence.  In order to assure due process, the Board will 
vacate the February 2007 decision.

The issues will be the subject of a decision and remand 
issued simultaneously with this vacatur.

ORDER

The Board's February 21, 2007 decision denying increased 
evaluations for traumatic arthritis of the right ankle and 
PTSD, and entitlement to TDIU is vacated.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0704848	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-28 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the right ankle, currently rated 10 percent 
disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 50 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
December 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Newark, New Jersey Regional Office 
(RO).  A March 2003 rating decision denied the veteran an 
increased evaluation for his service-connected right ankle 
disorder.  A rating action dated in June 2004 denied the 
veteran an increased evaluation for his service-connected 
PTSD.  A January 2005 rating action denied the veteran 
entitlement to a TDIU.

In September 2006, the veteran appeared at the RO and offered 
testimony in support of his claims before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with his claims file. 


FINDINGS OF FACT

1.  The veteran's service-connected right ankle disorder is 
productive of no more than moderate impairment.

2.  The veteran's service-connected PTSD is productive of 
symptoms resulting in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.

3.  The veteran's service-connected disabilities, consisting 
of PTSD and traumatic arthritis of the right ankle, are rated 
60 percent in combination and, when taken in conjunction with 
his education and occupational experience, are insufficient 
to preclude his participation in all forms of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for traumatic arthritis of the right ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and Part 4, Diagnostic Code 5271 (2006).

2.  The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130 and Part 4, Diagnostic 
Code 9411 (2006).

3.  The veteran's service-connected disabilities do not 
render him unemployable. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2006).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2003 and August 
2004; rating decisions in March 2003, June 2004, and January 
2005; statements of the case in June 2004, August 2004 and 
December 2004; and supplemental statements of the case in 
August 2004, January 2005, and May 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

The right ankle disorder

The veteran's service medical records show that the veteran 
sustained a simple fracture of the right medial malleolus in 
March 1945 while exiting an aircraft, slipping from the wing, 
and landing on an arresting cable on the deck of the U.S.S. 
Hancock.  X-rays revealed a complete fracture through the 
base of the right medial malleolus with the fragment in good 
position.  The veteran was placed in a plaster cast from toes 
to mid-leg and thereafter treated conservatively.

Traumatic arthritis under Diagnostic Code 5010 will be rated 
on limitation of motion of affected parts, as arthritis, 
degenerative. Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Diagnostic Code 5271, pertaining to limitation of motion of 
the ankle, provides a 10 percent evaluation for moderate 
limitation of motion and a maximum 20 percent rating for 
marked range of motion impairment. 38 C.F.R. § 4.71a.

The recent clinical data shows that the veteran has some 
limitation of ankle motion.  When examined by VA in February 
2003, the veteran reported pain with walking.  Physical 
examination revealed tenderness and pain on right ankle 
motion.  Range of motion testing revealed 10 degrees of 
dorsiflexion and 40 degrees of plantar flexion with pain.    
On his most recent VA examination in September 2004, 
dorsiflexion was to minus 5 degrees and plantar flexion was 
to 30 degrees.  Normal range of motion of the ankle is 
considered to be 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Pate II.  The Board notes 
the veteran's testimony and specifically his complaint of 
right ankle instability and pain as well as the March 2005 
statement from his private physician, Dr. M.G.K., noting that 
the veteran has decreased and severely painful range of 
motion of the right ankle.  However, right ankle instability 
has not been objectively shown on VA examination and the 
limitation of motion objectively demonstrated is no more than 
moderate.  Even factoring in the veteran's complaints of pain 
with right ankle motion under 38 C.F.R. §§ 4.40 and 4.59, see 
DeLuca v. Brown, 8 Vet. App. 206 (1995), the present level of 
disability does not warrant an evaluation greater than 10 
percent 

PTSD

PTSD with occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships warrants 
a 50 percent evaluation. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships merits a 70 percent 
evaluation. 38 C.F.R. § 4.130, Diagnostic Code 9411.

In order to assign an increased rating for the veteran's 
service-connected PTSD the evidence has to show occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

When examined by VA in September 2003, there was no suicidal 
ideation; speech was normal; mood was neutral and affect was 
appropriate; impulse control was fair; and the veteran was 
oriented in time, place, and person. The veteran was noted to 
be 87 years old and retired with a productive work history 
and with no apparent problems with his relationships. There 
was no evidence of any impairment in cognitive functioning or 
with communication skills.  

When examined by VA in August 2004, mood and affect were 
depressed and tearful, respectively.  However the veteran's 
speech, thought process and thought content were normal.  
There was no suicidal ideation or perceptual problems.  The 
veteran was oriented to time, place, and person.  Impulse 
control was fair.

In essence, the veteran has not manifested symptoms that meet 
or more nearly approximate the criteria for a 70 percent 
rating as outlined above. He has had no suicidal ideation, 
obsessional rituals or illogical speech. Neither are there 
panic attacks or evidence of spatial disorientation or 
neglect of personal appearance and hygiene. Under these 
circumstances, as the criteria for a rating of 70 percent 
have not been met, a higher evaluation is not warranted.

TDIU

In the present case, the veteran has a high school education 
and has had occupational experience as an airplane 
technician.  Apparently, the veteran last worked in 1984.  
The veteran's service-connected disabilities consist of PTSD, 
evaluated as 50 percent disabling; and traumatic arthritis of 
the right ankle, evaluated as 10 percent disabling.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 
3.340, 4.16.  Here, the veteran has one disability rated at 
50 percent, with a combined rating for both his disabilities 
of 60 percent.  He does not meet either of the schedular 
criteria for a total rating.    

As noted above, the veteran last worked in 1984.  However, 
the termination of the veteran's employment appears to be age 
related and not the result of his service-connected 
disabilities.  

The problems objectively demonstrated and associated with the 
veteran's service-connected right ankle impairment are 
insufficient to warrant the assignment of a total disability 
rating based upon unemployability.  More to the point, as of 
the time of the VA orthopedic examination in February 2003, 
the veteran exhibited good range of motion of the right ankle 
in dorsiflexion and plantar flexion.  It was further noted 
that while he experienced pain in the right ankle on walking, 
there were no affect on activities of daily living due to 
right ankle impairment.  On his most recent VA orthopedic 
examination in September 2004, it was noted by his examiner 
that the veteran's inability to do any physical employment 
was primarily age related.  He further opined that the 
veteran should be able to do some sedentary employment, as 
his right ankle produces no pain at rest or in a sitting 
position.
                       
Employment of a sedentary nature or employment not dependent 
on extensive use of the right lower extremity has not been 
precluded.  Indeed, the record contains no opinion by a 
qualified professional that the veteran is precluded from all 
forms of employment by reason of his service-connected right 
ankle disorder.  The evidence does indicate that the veteran 
would have difficulty in jobs requiring prolonged walking or 
any type of weightbearing activity; nevertheless, he is 
demonstrably capable of performing to some extent the 
physical activities necessary for gainful employment.  To the 
extent to which he is limited by his service-connected right 
ankle disability, such limitations are contemplated in and 
compensated by the disability ratings currently assigned for 
his condition. 

While on VA psychiatric examination in February 2003, the 
veteran reported that he spends most of his time at home 
taking care of his ill wife, his examiner offered his opinion 
that the veteran's psychiatric problems do not prevent him 
from getting employment.  Similarly, when evaluated in August 
2004, it was the examiner's opinion that the veteran's PTSD 
did not prevent the veteran from being employed.  

The veteran's service-connected disabilities, in and of 
themselves, are insufficient to preclude his participation in 
all forms of substantially gainful employment. Accordingly, a 
total disability rating based upon individual unemployability 
is not warranted.


ORDER

An increased evaluation for traumatic arthritis of the right 
ankle, currently rated 10 percent disabling, is denied.

An increased evaluation for post-traumatic stress disorder, 
currently rated 50 percent disabling, is denied.

A total rating for compensation purposes based on individual 
unemployability due to service-connected disabilities is 
denied. 





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


